In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Ross, J.), dated April 15, 2005, which denied his motion for recusal.
Ordered that the order is affirmed, with costs.
Absent a legal disqualification under Judiciary Law § 14, a trial judge is the sole arbiter of his or her recusal. Since the husband failed to demonstrate that any of the Supreme Court’s determinations in the case were the result of bias, the court providently exercised its discretion in denying his motion for recusal (see York v York, 250 AD2d 837, 838 [1998]; Skripek v Skripek, 239 AD2d 488 [1997]; Anjam v Anjam, 191 AD2d 531, 532-533 [1993]). Crane, J.P., Goldstein, Rivera and Dillon, JJ., concur.